Name: Regulation (EEC) No 1064/69 of the Commission of 10 June 1969 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Official Journal of the European Communities 235 11.6.69 Official Journal of the European Communities No L 139/ 13 REGULATION (EEC) No 1064/69 OF THE COMMISSION of 10 June 1969 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Article 1 The words ' twelve days excluding Sundays and public holidays ' shall be substituted for the words ' twelve days ' in the first subparagraph of Article 20 (2 ) of Regulation (EEC) Nov 685/69 . Article 2 Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, and in particular Article 6 (7) thereof ; Whereas the first subparagraph of Article 20 (2) of Commission Regulation (EEC) No 685/692 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as amended by Regulation (EEC) No 880/69,3 provides that after a sale by tender the successful tenderer shall take delivery of the butter within twelve days of being informed that he has been awarded a contract; whereas application of this provision has shown that this time limit is too short in practice, since public holidays may intervene; whereas Sundays and public holidays should therefore be disregarded when the The following shall be substituted for Article 29 of Regulation (EEC) No 685/69 : 'Should the buying-in price for butter change between 15 April 1969 and 31 March 1970, the aid specified in Article 24 in respect of quantities of butter and of cream expressed as butter equivalent covered by a storage contract and taken into store before the date on which the change in the buying-in price became effective , and remaining in storage when the price changes shall be : ( a ) increased by an amount equal to the decrease in the buying-in price, or ( b ) decreased by an amount equal to that of the increase in the buying-in price.' twelve-day period is being calculated; Whereas , if errors are to be avoided, Article 29 of the Regulation in question should be worded more precisely ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; Article 3 1 OJ No L 148 , 28.6.1968 , p . 13 . 2 OJ No L 90, 15.4.1969 , p . 12 . 3 OJ No L 114, 13.5.1969, p . 11 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 236 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1969 . For the Commission The President Jean REY